DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. OBJECTIONS TO THE CLAIMS
Claims 18-20 are objected to because of the following informalities:  

in claim 18, line 1, “… The system of claim 1 …” should be replaced with -… The method of claim 12 …-, as the current dependent claim 18 was already recited in dependent claim 4;

in claim 19, line 1, “… The method of claim 1 …” should be replaced with -…The method of claim 12 …-;

in claim 20, line 1, “… The method of claim 1 …” should be replaced with -… The method of claim 12 …-, as the current dependent claim 20 was already recited in dependent claim 11;

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn et al. (US Patent 10,666,076).

As per claim 1, Kohn teaches/suggests a cognitive autonomous agent system for providing autonomous actions that are consistently applied to evolving missions in physical and virtual domains, comprising: one or more sensors deployed in physical and virtual domains to monitor and acquire data from the physical and virtual domains (e.g. associated with active sensors for physical domain and acquisition/sensing of current internal state model for virtual domain); and one or more computing devices including one or more processors and one or more non-transitory computer readable media including instructions for an autonomy engine (col. 7, ll. 46-58), the instructions causing the one or more processors to execute the autonomy engine comprising: a sense component including one or more sensor drivers that are coupled to the one or more sensors, wherein the sense component acquires data from the sensors and extracts knowledge from the acquired data (e.g. associated with extracting knowledge relating to current internal state model and information about the current internal state); a model component including a world model, wherein the model component receives the knowledge from the sense component, and creates or updates the world model based on the knowledge received from the sense component (e.g. associated with overall total system model being created or updated); a decide component reacting to changes in the world model and generating a task based on the changes in the world model (e.g. associated with excitation signals being generated; and an act component receiving the task from the decide component and invoking actions to the physical and/or virtual domains based on the task (e.g. associated with excitation signals invoking variation on how the system acts), wherein the act component includes one or more actuator drivers (e.g. associated with actuator(s) in Fig. 2B) to apply the invoked actions to the physical and virtual domains (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28).

As per claim 2, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system further comprising one or more actuators coupled to the actuator drivers to apply the invoked actions to the physical and virtual domains (e.g. associated with physical and virtual domains being changed/updated accordingly) (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28).

As per claim 3, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the instructions further comprising a collaboration component that provides collaborations with operators and another autonomy engines (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28).

As per claim 4, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the autonomy engine further comprises one or more hybrid drivers that are combinations of actuator drivers and sensor drivers, wherein the hybrid drivers are used when the sensed data is acquired by querying data to the sensors (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious to one of ordinary skilled in the art to include the hybrid drivers.

As per claim 5, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the world model uses web ontology language (OWL) semantic web standard to represent the physical and virtual domains, and sensing and actuating capabilities (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 6, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the world model includes knowledge of past, current, and future predicted states of the physical and virtual domains (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 7, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the decide component is configured to provide reactions and plans, wherein the reactions are made based on manually generated rules and/or machine learning generated rules, and the plans are pre-defined plans and/or automatically generated plans (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28).

As per claim 8, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the act component updates the world model with expected effects of the invoked actions (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28).

As per claim 9, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the act component monitors successes and failures of the invoked actions applied to the actuators in order to evaluate preconditions of subsequent tasks (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 10, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the autonomy engine implements Embedded Networked Intelligent Agent Kernel (ENIAK) as an underlying kernel (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious to one of ordinary skilled in the art to include the ENIAK.

As per claim 11, Kohn teaches/suggests all the claimed features of claim 1 above, where Kohn further teaches/suggests the system comprising wherein the sensors includes one or more selected from a group consisting of imaging sensors, acoustic sensors, motion sensors, temperature sensors, chemical sensors, and network sensors (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 12, claim 12 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1.

As per claim 13, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein the actuator drivers are coupled to one or more actuators and the invoked actions are applied to the physical and virtual domains through the actuators (e.g. associated with physical and virtual domains being changed/updated accordingly) (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28).

As per claim 14, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein the creating or updating a world model comprises mapping the acquired data to the world model (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.

As per claim 15, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein the knowledge is represented by triples that define parameters including nominal status, goals, and business processes, unit tasks, and preconditions (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious to one of ordinary skilled in the art to define the above parameters .

As per claim 16, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein said reacting to changes further comprises: passing triples that represent the knowledge to a decide component of the autonomy engine; running a rule engine on each of the triples and determines whether the triple is a communications message or goal; searching for a process that satisfies the goal if the triple is the goal; generating a plan including tasks that implement capabilities if the process is found; extracting tasks from the plan; and passing the tasks to the actuator drivers (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features by functionally equating to the proper updating of the model.

As per claim 17, Kohn teaches/suggests all the claimed features of claim 16 above, where Kohn further teaches/suggests the method comprising wherein said extracting tasks further comprises: determining whether the plan is a unit task; and passing the plan to a business process manager that steps through sub-tasks of the plan and choice points, if the plan is not the unit task (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features by functionally equating to the proper updating of the model.

As per claim 18, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein the autonomy engine further comprises one or more hybrid drivers that are combinations of actuator drivers and sensor drivers, wherein the hybrid drivers are used when the sensed data is acquired by querying data to the sensors (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious to one of ordinary skilled in the art to include the hybrid drivers.

As per claim 19, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein the autonomy engine implements Embedded Networked Intelligent Agent Kernel (ENIAK) as an underlying kernel (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious to one of ordinary skilled in the art to include the ENIAK.

As per claim 20, Kohn teaches/suggests all the claimed features of claim 12 above, where Kohn further teaches/suggests the method comprising wherein the sensors includes one or more selected from a group consisting of imaging sensors, acoustic sensors, motion sensors, temperature sensors, chemical sensors, and network sensors (Abstract; Fig. 1A; Fig. 2A-2B; and col. 2, l. 14 to col. 5, l. 28), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features.


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 27, 2022